In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           Filed: May 10, 2017

* * * * * * *                *    *    *   *   * *
GERALD SATHER,                                   *
                                                 *                UNPUBLISHED
                         Petitioner,             *                No. 16-1004V
                                                 *
v.                                               *                Special Master Gowen
                                                 *
SECRETARY OF HEALTH                              *                Joint Stipulation on Damages;
AND HUMAN SERVICES,                              *                Influenza (“Flu”) Vaccine;
                                                 *                Guillain-Barré Syndrome (“GBS”)
                         Respondent.             *
*    * * *      *   *    * * * *           *   * *

Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Ann Donohue Martin, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On August 15, 2016, Gerald Sather (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34
(2012).2 The petition alleges that petitioner suffered Guillain-Barré Syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on October 7, 2014. Petition at 1.

         On May 9, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine caused petitioner to
suffer from GBS or any other injury. Stipulation at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

        The parties stipulate that petitioner shall receive the following in compensation:

        1) A lump sum of $215,000.00 in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                   s/Thomas L. Gowen
                                                                   Thomas L. Gowen
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
GERALD SATHER,                       )
                                     )
            Petitioner,              )
                                     )  No. 16-1004V
      v.                            )   Special Master Gowen
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                     )
            Respondent.              )
____________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, Gerald Sather, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”).

The petition seeks compensation for injuries allegedly related to petitioner’s receipt of the

influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §

100.3(a).

       2. Petitioner received an influenza immunization on October 7, 2014.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”), as a result of the

influenza vaccine. Petitioner further alleges that he experienced residual effects of this condition

for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his injuries.

       6. Respondent denies that petitioner’s influenza vaccine caused GBS or any other injury.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $215,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.



                                                    2
       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on October 7

2014, as alleged by petitioner in a petition for vaccine compensation filed on or about August 15,

2016, in the United States Court of Federal Claims as petition No. 16-1004V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner to develop

GBS or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/



                                                 4